UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-31523 IXIA (Exact name of Registrant as specified in its charter) California 95-4635982 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 26601 West Agoura Road, Calabasas, CA 91302 (Address of principal executive offices, including zip code) (818) 871-1800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [X ] Accelerated filer [] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock (Class of Common Stock) (Outstanding at September 08 , 2014 ) 1 IXIA TABLE OF CONTENTS Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of June 30, 2014 and December 31, 2013 3 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2014 and 2013 4 Condensed Consolidated Statements of Comprehensive (Loss) Incomefor the three and six months ended June 30, 2014 and 2013 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2014 and 2013 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 35 Item 4. Controls and Procedures 35 PART II. OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 5. Other Information 40 Item 6. Exhibits 40 SIGNATURES 41 2 PART I. FINANCIAL INFORMATION ITEM 1.Financial Statements (unaudited) IXIA Condensed Consolidated Balance Sheets (in thousands) (unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Short-term investments in marketable securities Accounts receivable, net of allowances of $763 and $840 as of June 30, 2014 and December 31, 2013, respectively Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Other assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses and other Deferred revenues Total current liabilities Deferred revenues Other liabilities Convertible senior notes Total liabilities Commitments and contingencies (Note 12) Shareholders’ equity: Common stock, without par value; 200,000 shares authorized at June 30, 2014 and December 31, 2013; 77,792 and 76,849 shares issued and outstanding as of June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 IXIA Condensed Consolidated Statements of Operations (in thousands, except per share data) (unaudited) Three months ended Six months ended June 30, June 30, Revenues: Products $ Services Total revenues Costs and operating expenses:(1) Cost of revenues – products (2) Cost of revenues – services Research and development Sales and marketing General and administrative Amortization of intangible assets Acquisition and other related Restructuring — 58 Total costs and operating expenses (Loss) income from operations ) ) Interest income and other, net Interest expense ) (Loss) income before income taxes ) ) Income tax (benefit) expense ) ) Net (loss) income $ ) $ $ ) $ (Loss) earnings per share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted (1) Stock-based compensation included in: Cost of revenues - products $ 88 $ $ $ Cost of revenues - services 33 49 51 Research and development Sales and marketing General and administrative 48 Cost of revenues – products excludes amortization of intangible assets, related to product lines and purchased technologies of $7.9 million and $16.1 million for the three and six months ended June 30, 2014, respectively, and $6.4 million and $12.9 million for the three and six months ended June 30, 2013, respectively, which is included in Amortization of intangible assets. The accompanying notes are an integral part of these condensed consolidated financial statements. 4 IXIA Condensed Consolidated Statements of Comprehensive (Loss) Income (in thousands) (unaudited) Three months ended Six months ended June 30, June 30, Net (loss) income $ ) $ $ ) $ Unrealized gain (loss) on investments, net of tax 5 ) 39 ) Foreign currency translation adjustment 61 ) ) Other comprehensive income (loss) 66 ) ) Comprehensive (loss) income $ ) $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 IXIA Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Six months ended June 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of intangible assets Realized gain on available-for-sale securities ) ) Stock-based compensation Deferred income taxes ) ) Tax benefit from stock option transactions - Excess tax benefits from stock-based compensation - ) Amortization of deferred issuance costs - Amortization of investment premiums ) - Changes in operating assets and liabilities, net of effect of acquisitions: Accounts receivable, net Inventories ) Prepaid expenses and other current assets ) ) Other assets Accounts payable ) Accrued expenses and other ) ) Deferred revenues Other liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of available-for-sale securities ) ) Proceeds from available-for-sale securities Purchases of other intangible assets ) ) Payments in connection with acquisitions, net of cash acquired ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options Cash paid for shares withheld for taxes ) - Excess tax benefits from stock-based compensation - Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash investing activities: Purchased and unpaid property and equipment $ $ Transfers of inventory to property and equipment $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 IXIA Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Business Ixia was incorporated on May 27, 1997 as a California corporation. We are a leading provider of converged Internet Protocol (IP) network test and network visibility solutions. Equipment manufacturers, service providers, enterprises, and government agencies use our solutions to design, verify, and monitor a broad range of Ethernet, Wi-Fi, 3G and 4G/LTE equipment and networks. Our product solutions consist of our hardware platforms, such as our chassis, interface cards and appliances, software application tools, and services, including our warranty and maintenance offerings and professional services. We operated within one business segment during the periods presented in the accompanying condensed consolidated financial statements. 2. Basis of Presentation and Recent Accounting Pronouncements Basis of Presentation The accompanying condensed consolidated financial statements as of June 30, 2014 and for the three and six months ended June 30, 2014 and 2013, are unaudited and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair statement of our financial position, operating results, and cash flows for the interim periods presented. Certain retrospective adjustments were made to the prior period consolidated balance sheet that was reported in our Annual Report on Form 10-K for the year ended December 31, 2013, as filed with the SEC on June 23, 2014 (the “2013 Form 10-K”). These retrospective adjustments were measurement period purchase accounting adjustments related to our purchase of Net Optics. See Note 3 for additional information. The results of operations for the three and six months ended June 30, 2014 presented are not necessarily indicative of results to be expected for the full year ending December 31, 2014 or any other future period. These condensed consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to such rules and regulations. The condensed consolidated balance sheet as of December 31, 2013 has been derived from our audited consolidated financial statements included in our 2013 Form 10-K (before the retrospective measurement period purchase accounting adjustments described in Note 3), but does not include all disclosures required by GAAP. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in our 2013 Form 10-K . Recent Accounting Pronouncements In June 2014, the Financial Accounting Standards Board (“FASB”) issued ASU 2014-12, Accounting for Share-Based Payments When the Terms of an Award Provide that a Performance Target Could Be Achieved after the Requisite Service Period , which provides new guidance regarding share-based compensation. The new guidance clarified that share-based compensation performance targets that could be achieved after the requisite service period should be treated as a performance condition that affects vesting, rather than a condition that affects the grant-date fair value of the award. The standard will be effective for annual reporting periods beginning after December 15, 2015, including interim periods within that reporting period. Early adoption is permitted. We have not evaluated t he impact of the adoption of this accounting standard update on our consolidated financial statements. During May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers, which provides new guidance on the recognition of revenue and states that an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. The standard will be effective for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period. Early adoption is not permitted. We have not evaluated the impact of the adoption of this accounting standard update on our consolidated financial statements. 7 IXIA Notes to Condensed Consolidated Financial Statements (Unaudited) In July 2013, the FASB issued changes to the presentation of an unrecognized tax benefit when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists. These changes require an entity to present an unrecognized tax benefit as a liability in the financial statements if (i)a net operating loss carryforward, a similar tax loss, or a tax credit carryforward is not available at the reporting date under the tax law of the applicable jurisdiction to settle any additional income taxes that would result from the disallowance of a tax position, or (ii)the tax law of the applicable jurisdiction does not require the entity to use, and the entity does not intend to use, the deferred tax asset to settle any additional income taxes that would result from the disallowance of a tax position. Otherwise, an unrecognized tax benefit is required to be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward. Previously, there was diversity in practice as no explicit guidance existed. The effective date for this disclosure guidance is for fiscal years beginning after December15, 2013. T he adoption of this accounting standard update did not have a significant impact on our consolidated financial statements. 3. Acquisitions Net Optics, Inc. On December 5, 2013, we completed our acquisition of all of the outstanding shares of common stock and all other equity interestsof Net Optics, Inc. (“Net Optics”). Net Optics is a leading provider of total application and network visibility solutions. With this acquisition, we have expanded our product portfolio, strengthened our service provider and enterprise customer base, and broadened our sales channel and partner programs. In addition, we expect to realize certain operational synergies and leverage Net Optics’ existing sales channels, partner relationships and assembled workforce, including its experienced product development team in Santa Clara, California and its global sales force. These factors, among others, contributed to a purchase price in excess of the estimated fair value of Net Optics’ net identifiable assets acquired (see summary of net assets below), and, as a result, we have recorded goodwill in connection with this transaction. The aggregate purchase price totals $187.7 million, and reflects certain post-closing adjustments, related to the final determination of the Net Optics’ closing working capital under the purchase agreement. However, the aggregate purchase price is still subject to a post-closing adjustment based on the final amount of the tax reimbursements to the sellers that will be determined upon the filing of certain pre-acquisition tax returns. The acquisition was funded from our existing cash and sale of investments. Acquisition and other related costs, including integration activities, approximated $908 ,000 and $2.8 million for the three and six months ended June 30, 2014, respectively. These acquisition and other related costs have been expensed as incurred and have been included within the Acquisition and other related line item on our condensed consolidated statements of operations included in this Quarterly Report on Form10-Q (this “Form10-Q”). During the first quarter of 2014, we reduced our aggregate purchase price for Net Optics from $193.8 million to $187.7 million due to a measurement period adjustment to finalize certain post-closing adjustments, including the net working capital calculation. The finalization of the net working capital calculation resulted in a decrease to the aggregate purchase price of $6.1 million and a corresponding reduction to goodwill. This adjustment was applied retrospectively to the acquisition date (i.e., December 5, 2013). Additionally, during the first quarter of 2014, a measurement period adjustment was recorded to finalize the previous purchase accounting estimates resulting from the update to the tax basis of certain intangible assets. This resulted in an increase to deferred tax assets of $26.9 million and a corresponding decrease to goodwill, which were retrospectively adjusted to the acquisition date (i.e., December 5, 2013) . These measurement period adjustments are reflected in the table below. 8 IXIA Notes to Condensed Consolidated Financial Statements (Unaudited) The following table summarizes the preliminary allocation of the purchase price to the estimated fair values of the assets acquired and liabilities assumed at the date of acquisition (in thousands): Cash and cash equivalents $ Accounts receivable Inventories Prepaid and other assets Fixed assets, Deferred tax asset Identifiable intangible assets Goodwill Total assets acquired Accounts payable, accrued expenses and other liabilities ) Deferred revenues ) Net assets acquired $ The identifiable intangible assets of $72.9 million consist of $50.0 million of acquired technology, $15.8 million of customer relationships and related service agreements, $3.7 million related to non-compete agreements, $3.0 million for the trade name, and $0.4 million of other identifiable intangible assets. The fair values of the identifiable intangible assets have been estimated using the income approach, which includes the discounted cash flow and relief-from-royalty methods. These intangible assets will be amortized using a straight-line method over their expected useful lives ranging from four months to seven years. The goodwill recorded in connection with this transaction is tax deductible for U.S. income tax purposes. Pro Forma and Post Acquisition Results (Unaudited) The following table summarizes the unaudited pro forma total revenues and net income of the combined entities, including Ixia, had the acquisition of Net Optics occurred on January 1, 2012 (in thousands): Three Months Ended Six Months Ended June 30, 2013 June 30, 2013 Total revenues $ $ Net income The pro forma combined results in the table above have been prepared for comparative purposes only and include acquisition-related adjustments for, among others items, reductions in revenues related to the estimated fair value adjustment to deferred revenues, certain acquisition related costs, amortization of identifiable intangible assets, and the related income tax effects of these adjustments. The pro forma combined results, as well as those of Net Optics included in our results subsequent to the acquisition date, do not purport to be indicative of the results of operations which would have resulted had the acquisition been effective at the beginning of the period noted above, or of the future results of operations of the combined entity . 4. Restructuring During the third quarter of 2012, our management approved, committed to and initiated a plan to restructure our operations following our August 24, 2012 acquisition of BreakingPoint Systems, Inc. (“BreakingPoint Restructuring”). The BreakingPoint Restructuring included a net reduction in force of approximately 29 positions (primarily impacting our research and development team in Melbourne, Australia). The BreakingPoint Restructuring was substantially completed during the fourth quarter of 2012. As of June 30, 2014, the balance remaining in the Accrued expenses and other line item in our condensed consolidated balance sheets was $364,000. The remaining accrual relates primarily to lease termination costs which are expected to be paid by the end of the second quarter of 2015. 9 IXIA Notes to Condensed Consolidated Financial Statements (Unaudited) During the fourth quarter of 2013, our management approved, committed to and initiated a plan to restructure our Test operations (“Test Restructuring”). The Test Restructuring included a net reduction in force of approximately 120 positions (primarily impacting our research and development team in Bangalore, India), which represented approximately 6.5% of our worldwide work force. As of June 30, 2014, there was no remaining balance in the Accrued expenses and other line item in our condensed consolidated balance sheets. The Test Restructuring was substantially completed during the fourth quarter of 2013. During the first quarter of 2014, our management approved, committed to and initiated a plan to restructure our operations following our December 5, 2013 acquisition of Net Optics (“Net Optics Restructuring”). The Net Optics Restructuring included a net reduction in force of approximately 45 positions (primarily impacting our research and development team in Israel and Santa Clara, California), which represented approximately 2.3% of our worldwide work force. For the three months ended June 30, 2014, we recognized additional restructuring costs of approximately $481,000 related to one-time expenses for employee termination benefits, and six months ended June 30, 2014, we recognized restructuring costs of $2.8 million related to one-time expenses for employee termination benefits, $1.1 million related to costs required to terminate our lease in Israel and approximately $149,000 for other related costs. These restructuring costs were recorded to the Restructuring line item in our condensed consolidated statements of operations included in this Form 10-Q. As of June 30, 2014, the balance remaining in the Accrued expenses and other line item in our condensed consolidated balance sheets was $822 ,000, which primarily relates to severance and other employee related costs and was paid by the end of the third quarter of 2014. The Net Optics Restructuring was substantially completed during the second quarter of 2014. Activities related to our restructuring plans are as follows (in thousands): BreakingPoint Test Net Optics Total Restructuring Restructuring Restructuring Accrual at December 31, 2012 $ $ $ - $ - Charges 51 - Payments ) ) ) - Non-cash items ) ) - - Accrual at December 31, 2013 - Charges - Payments ) Non-cash items 30 30 - - Accrual at June 30, 2014 $ $ $ - $ 5. Long Term Debt Convertible Senior Notes On December 7, 2010, we issued $200 million in aggregate principal amount of 3.00% Convertible Senior Notes due December 15, 2015 unless earlier repurchased or converted (the “Notes”). The unsecured Notes were offered and sold only to qualified institutional buyers pursuant to Rule 144A under the Securities Act of 1933, as amended (the “Securities Act”). The Notes are governed by the terms of an indenture (the “Indenture”) dated December 7, 2010, which was filed with the SEC on December 8, 2010. The Notes bear interest at a rate of 3.00% per year, payable semiannually in arrears on June 15 and December 15 of each year, which payments began on June 15, 2011. We may in certain instances be required to pay additional interest if the Notes are not freely tradable by the holders thereof (other than our affiliates) beginning six months after the date of issuance and in connection with events of default, including events of default relating to our failure to comply with our reporting obligations to the trusteeunder the Indenture and tothe SEC. After a default under the Indenture, if the trustee or the holders of at least 25% in aggregate principal amount of the Notes give us notice of, and direct us to cure, the default and the default is not cured within 60 days thereafter, then unless a waiver is obtained from the holders of more than 50% in aggregate principal amount of the Notes, an event of default will occur under the Indenture. Upon any such event of default, we may elect that for the first 180 days (or such lesser amount of time during which the event of default continues), the sole remedy be the payment of additional interest at an annual rate equal to 0.50%. In the event that such additional interest becomes payable because of our failure to timely file certain reports with the SEC and the trustee, the filing of such reports will cure the event of default and the interest rate will be reduced (so long as no other events of default then exist). If we elect to pay such additional interest and the event of default is not cured within the 180-day period, or if we do not make such an election to pay additional interest when the event of default first occurs, the trustee or the holders of at least 25% in aggregate principal amount of the Notes may declare the Notes to be due and payable immediately. 10 IXIA Notes to Condensed Consolidated Financial Statements (Unaudited) Amortization recorded to interest expense pertaining to deferred issuance costs for the three months ended June 30, 2014 and 2013 was $0.3 million and $0.3 million , respectively . Amortization recorded to interest expense pertaining to deferred issuance costs for the six months ended June 30, 2014 and 2013 was $0.6 million and $0.6 million , respectively . The Notes are convertible at any time prior to the close of business on the third business day immediately preceding the maturity date at the holder’s option, into shares of our common stock at an initial conversion rate of 51.4536 shares per $1,000 principal amount of Notes, which represents an initial conversion price of approximately $19.43 per share. The conversion rate is subject to adjustment for certain events that occur prior to maturity, such as a change in control transaction as defined in the Indenture. We may not redeem the Notes prior to the maturity date. If a fundamental change (such as a change in control event or if our Common Stock ceases to be listed or quoted on any of the New York Stock Exchange, the Nasdaq Global Select Market or the Nasdaq Global Market or any of their respective successors) occurs prior to the maturity date, holders may require us to repurchase for cash all or part of their Notes at a repurchase price equal to 100% of the principal amount of the Notes to be repurchased, plus accrued and unpaid interest to, but excluding, the fundamental change repurchase date. The Indenture provides for customary events of default (subject in certain cases to grace and cure periods) including, without limitation, (i) the failure to pay amounts due under the Notes, (ii) the failure to deliver the shares of our Common Stock due upon conversion of any Note, (iii) our failure to comply with other agreements contained in the Indenture or in the Notes, (iv) payment defaults on, or acceleration of, other indebtedness, (v) the failure to pay certain judgments, and (vi) certain events of bankruptcy, insolvency or reorganization with respect to the Company. An event of default under the Indenture (other than an event of default related to certain events of bankruptcy, insolvency or reorganization) will allow either the trustee or the holders of at least 25% in aggregate principal amount of the then outstanding Notes to cause the acceleration of the Notes. An event of default related to certain events of bankruptcy, insolvency or reorganization with respect to the Company will automatically cause the acceleration of the Notes, subject to the Company’s right, as described above, to elect to pay additional interest as a sole remedy for a period of up to 180 days. On July 16, 2014, the trustee provided us with notice that we were in default under the Indenture because we had not timely filed with the trustee the Company's Quarterly Report on Form 10-Q for the quarter ended March 31, 2014 (the "2014 First Quarter Form 10-Q"). In accordance with the terms of the Indenture, we had 60 days to cure such default. Such cure period expired on or about September 14, 2014, at which time the default became an event of default and gave the trustee and the holders of the Notes the right to exercise various remedies, including acceleration of the Notes. In accordance with the terms of the Indenture, by delivery of notice to the trustee, the paying agent and the holder(s) of the Notes, we intend to elect to pay additional interest at a rate equal to 0.50% as the sole remedy available to the holders of the Notes for the up to 180 day period commencing on or about September 14, 2014. We will cure such default and subsequent event of default by filing the 2014 First Quarter Form 10-Q with the SEC on or about the date of the filing of this Form 10-Q with the SEC. Such filing of the 2014 First Quarter Form 10-Q will, pursuant to the terms of the Indenture, also be deemed a filing with the trustee, at which point we will no longer be required to pay the additional interest on the Notes. On September 3, 2014, the trustee provided us with notice that we were in default under the Indenture because we had not timely filed this Form 10-Q with the trustee. Wewill cure such default by the filing of this Form 10-Q with the SEC, which filing will, pursuant to the terms of the Indenture, also be deemed a filing with the trustee. Because we have been delinquent in the filing of certain of our periodic financial reports with the SEC, since November 19, 2013, we have not been in compliance with the Nasdaq listing rule that requires us to timely file such reports with the SEC. On May 2, 2014, the Listing Qualifications Department of The NASDAQ Stock Market LLC (“Nasdaq”) notified us that, due to our delay in filing with the SEC our Quarterly Report on Form 10-Q for the quarter ended September 30, 2013 (the “2013 Third Quarter Form 10-Q”) and our 2013 Form 10-K, our common stock would be delisted unless we timely requested a hearing before a Nasdaq Hearings Panel (a “Panel”). On May 15, 2014, Nasdaq advised us that the delayed filing of our 2014 First Quarter Form 10-Q served as an additional basis for the delisting determination. On August 19, 2014, Nasdaq advised us that our delayed filing of this Form 10-Q served as a further basis for the delisting determination. Upon receiving the May 2, 2014 notice from Nasdaq, we timely requested a hearing before a Panel, and the hearing was held on June 12, 2014. At the hearing, we presented a plan to regain compliance with the listing rule and requested an extension of time in which to do so Thereafter, on June 23, 2014, we filed with the SEC certain delinquent reports that included our 2013 Third Quarter Form 10-Q and 2013 Form 10-K. 11 IXIA Notes to Condensed Consolidated Financial Statements (Unaudited) On July 9, 2014, we received a letter from Nasdaq indicating that the Panel had determined to continue the listing of our common stock subject to the condition that, on or before September 12, 2014, we became current in our periodic filings with the SEC. The letter further indicated that wewould also berequired to demonstrate that we are in compliance with all other requirements for continued listing on The Nasdaq Stock Market. The Panel indicated that in the event wewere unable to satisfy such conditions, our common stockwould be delisted. On September 5, 2014, following our requests that the Panel extend the September 12th date,we were notified that the Panel had extended our date to become current in our periodic filings with the SEC to November 13, 2014. With the filing of our 2014 First Quarter Form 10-Q and this Form 10-Q, wewill become current with respect to our periodic filing obligations with the SEC on or before the November 13, 2014 date specified by the Panel. As of June 30, 2014, the estimated fair value of our Notes was approximately $202.0 million. The fair value of the Notes was estimated using market prices of the Notes, which are based on Level 2 inputs (i.e. inputs, other than the quoted prices in active markets that are observable either directly or indirectly). Senior Secured Revolving Credit Facility On December 21, 2012, we entered into a credit agreement (the “Credit Facility Agreement”) establishing a senior secured revolving credit facility (the “Credit Facility”) with certain institutional lenders and Bank of America, N.A., as administrative agent and lender, that provides for an aggregate loan amount of up to $150 million. The Credit Facility is expected to mature on December 21, 2016, but may mature on September 14, 2015 if beginning on June 15, 2015 we do not have available liquidity (domestic cash and investments, plus availability under the Credit Facility) of $25 million in excess of the amount required to repay our Notes of $200 million in full. If we satisfy this requirement between June 15, 2015 and September 14, 2015, but fail to do so after September 15, 2015 and prior to December 15, 2015, the maturity date is the date on which the requirement is no longer satisfied. The Credit Facility includes a sublimit of up to $25 million for the issuance of standby letters of credit and a swingline facility of up to $15 million, to be used, among other things, to fund our working capital needs, to fund capital expenditures and for other general corporate purposes (including acquisitions), stock repurchases and any partial refinancing of our Notes. We may from time to time request an increase to the Credit Facility by an amount of up to $50 million, which increase would be subject to the consent of the lender or lenders (if any) assuming the increased obligations. Borrowings under the Credit Facility bear interest at either (i) the base rate, which is equal to the highest of (a) the administrative agent’s prime rate, (b) the federal funds rate plus 0.50% and (c) the London Interbank Offered Rate ("LIBOR") for a one month interest period plus 1.00% or (ii) LIBOR plus the applicable margin. The applicable margin ranges are from 1.75% to 2.25% for LIBOR loans and 0.75% to 1.25% for base rate loans, and depends on the Company’s total leverage ratio (as defined in the Credit Facility Agreement). Interest is payable quarterly. No amounts were drawn down under this Credit Facility as of June 30, 2014. Our obligations under the Credit Facility are guaranteed by Net Optics, Inc., Anue Systems, Inc., BreakingPoint Systems, Inc., Catapult Communications Corporation andVeriWave, Inc., all of which are wholly owned domestic subsidiaries of Ixia, by Net Optics IL, LLC, which is a wholly owned domestic subsidiary of Net Optics, and by any future domestic or foreign subsidiaries of Ixia or such guarantors, provided that no foreign subsidiary will be required to become a guarantor to the extent the guaranty would result in a material adverse tax consequence to the Company. The Credit Facility is secured by a first priority security interest in substantially all existing and after acquired tangible and intangible personal property of Ixia and of the guarantors and by the pledge by Ixia and by the guarantors of all outstanding equity securities of their respective domestic subsidiaries and 65% of the outstanding equity securities of directly owned foreign subsidiaries. Amortization recorded to interest expense pertaining to deferred issuance for the three months ended June 30, 2014 and 2013 was $
